DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 4th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In this instance, all references listed have been considered with the exception of the lined-through document.  This document has not been considered, as there is no English Translation provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 7 & 12-14 are objected to because of the following informalities:  
Claim 12, line 5 should read “a system consisting of the motor and a diaphragm pump unit”
Claim 13, line 2 should read “imbalance is formation of at least one milled groove”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining” and “considering” limitation steps in lines 2-4, which represent abstract ideas.  Abstract ideas are judicial exceptions.  However, the two recited judicial exceptions are not integrated into a practical application because they are not applied, relied upon, or used in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception alone.  In this instance, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim language only generally links the use of the judicial exceptions to a particular technological environment or field of use (i.e. pumps), without significantly more, such as effecting a transformation or reduction of a particular article to a different state or thing. If such a transformation exists, the claims are likely to be significantly more than any recited judicial exception or to integrate any recited judicial exception into a practical application. (see MPEP 2106.05).  In this instance, Applicant’s Claim 14 merely recites “determining” and “considering” steps that can be executed mentally, but which are never implemented in such a way to effect any transformation of the compressor into a different state or thing.  In the spirit of expeditious prosecution, it is suggested that Applicant either 1) cancel Claim 14 or 2) amend Claim 14 to recite additional claim limitations that amount to significantly more than the abstract ideas alone.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the milled grooves” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because Claim 2 (from which Claim 3 depends) never requires multiple milled grooves.  At most, Claim 2 requires “a milled groove”.  However, this phrasing does not require multiple grooves.  As such, it becomes unclear how many grooves are actually required.
Claim 3 recites the limitation “the local weights” in line 2.  There is insufficient antecedent basis for this limitation in the claim because Claim 2 (from which Claim 3 depends) never requires multiple weights. At most, Claim 2 requires “a milled groove”.  However, this phrasing does not require multiple grooves.  As such, it becomes unclear how many grooves are actually required.
Claim 6 recites the limitation “the weights” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because Claims 5, 4, & 1 (from which Claim 6 depends) never require multiple weights.  At most, Claim 5 requires “at least one weight”.  However, this phrasing does not require multiple weights.  As such, it becomes unclear how many weights are actually required.
Claim 7, line 2 recites “the weights opposite one another are at a distance A from each other parallel to the drive axle”; this limitation is ambiguous, rendering the claim indefinite.  In this instance, it is not understood what particular relationship between the weights is being required.  This is because there are multiple potential meanings for this phrasing; neither of which can be positively discerned as 
Claims 8-11 each recites “the weight or weights” in line 1.  There is insufficient antecedent basis for these limitations in the claim(s) because Claims 5, 4, & 1 (from which Claims 8-11 depend) never require multiple weights.  At most, Claim 5 requires “at least one weight”.  However, this phrasing does not positively require the multiple weights implied in Claims 8-11.  As such, it becomes unclear how many weights are actually required.
Claim 10 recites the phrasing “can be” to describe an attachment means for the “weight or weights” within the claim.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  For examination purposes herein, the Examiner has interpreted the limitations following “can be” as merely optional limitations, and therefore, not further limiting.
	Claim 11 recites the limitation “the weight or weights are executed as one piece with the eccentric”; it is not understood what is meant by this phrasing, rendering the claim indefinite.  In particular, it is not clear what is meant by the weight/weights being “executed as one piece” with the eccentric.  In this instance, how does the term “executed” further define “one piece”?  The specification does not appear to offer any clarification on this question.  As such, the claim is rendered indefinite.  The Examiner respectfully notes that if Applicant is intending to recite that the at least one weight is formed monolithically with the eccentric, then such a specific arrangement must be positively recited in the claim.  For examination purposes herein, the Examiner has interpreted “executed as one piece” as including either a monolithic assembly or a singular assembly (made up of multiple parts).
providing a balanced motor; providing a balanced drive unit and connection to the motor”; however, this limitation render the claim indefinite because it becomes unclear how many motors and how many drive units are actually required in the invention.  In this instance, Claim 12 depends from Claim 1, and Claim 1 already recites both “a motor” and “a drive unit”.  As such, it is not understood whether Claim 12 is attempting to further define the “motor” and “drive unit” of Claim 1, or if Claim 12 is attempting to introduce an additional “motor” and an additional “drive unit” altogether.  For this reason, Claim 12 is rendered indefinite.  For examination purposes, the Examiner has interpreted Claim 12 as further defining the “motor” and “drive unit” already recited in Claim 1.
Claim 14 recites the limitation "the target value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,382,928 to Chang in view of US 7,426,858 to Otten.

    PNG
    media_image1.png
    561
    759
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 7, Otten discloses:

(1)	A compressor (Figs. 1 & 7; “miniature air compressor”; Abstract) comprising: a housing (10, 20, 30; Fig. 1) with a first area (Fig. 7A; labeled by the Examiner for clarity) and a second area (Fig. 7A; labeled by the Examiner for clarity); a motor (101) incorporated into the first area (Fig. 7A) and a diaphragm pump unit (104, 201-210, 301, 303) incorporated into the second area (Fig. 7A); the diaphragm pump unit including at least one diaphragm body (207) and a drive unit (104, 201, 202); an armature of the motor being operatively connected to the drive unit through a drive axle (102; Figs. 1 & 7A); the diaphragm pump unit having a first imbalance U1 (i.e. the weight distribution thereof) and the motor having a second imbalance U2 (i.e. the weight distribution thereof)

Although Chang discloses much of Applicant’s recited invention, he does not further disclose that the size of the second imbalance U2 is designed in such a way that the sum of the first imbalance U1 and the second imbalance U2 in the system consisting of the motor and the drive unit coupled with the drive axle statically and dynamically results in zero (Chang does not describe cancellation of weight imbalances between the diaphragm pump and the electric motor).
However, Otten discloses another motor-driven pump (“electrical suction unit for a vacuum cleaner”; col. 1, lines 5-12) in which an electric motor (15) rotationally drives a pump/turbine (13) to produce an airflow, wherein the pump unit has a first imbalance U1 (i.e. the inherent weight distribution thereof) and the motor has a second imbalance U2 (“an inherent torque imbalance”; col. 1, lines 65-66), and wherein the size of the second imbalance U2 is designed in such a way that the sum of the first imbalance U1 and the second imbalance U2 in the system consisting of the motor and the drive unit coupled with the drive axle statically and dynamically results in zero (col. 1, line 16 – col. 2, line 9, col. 2, lines 22-40, col. 3, lines 11-34, col. 4, line 4 – col. 5, line 55).  In these disclosures, Otten teaches that it is at least one groove is provided in the armature to provide static and dynamic balance of the rotational assembly so that varying forces on the motor bearings disappear, thereby reducing system vibration.  Therefore, to one of ordinary skill desiring a longer-lasting motor-pump assembly with reduced vibration and bearing wear, it would have been obvious to utilize either of the balancing techniques disclosed in Otten in combination with those seen in Chang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Chang’s motor to be balanced in the manner taught in Otten (i.e. providing at least one groove in the motor armature to statically and dynamically balance the motor/pump assembly) in order to obtain predictable results; those results being a quieter motor assembly that eliminates varying forces on the motor bearings.

In regards to Claim 2, the second imbalance U2 of the motor is generated at least by a milled groove on the armature of the motor, or by placing a local weight (Otten teaches a prior art method of balancing by milling opposing grooves 5, 9 into the motor armature 1).
In regards to Claim 3, at least two of the milled grooves or two of the local weights are provided on the armature, arranged on opposite sides with regard to an x-axis and/or a y-axis and/or a z-axis (opposing grooves 5, 9 in the motor armature 1 are apparent in Fig. 1a of Otten).
Claim 4, Chang discloses that the drive unit includes one swash plate (201), one swash plate axle (202), and one eccentric (104), wherein the eccentric is connected to the drive axle and the swash plate axle (apparent in Figs. 1 & 7A).
In regards to Claim 5, Chang’s eccentric has at least one weight (Fig. 7A above; labeled by the Examiner for clarity; in this instance, Chang’s eccentric includes opposing monolithically formed weighted regions).
In regards to Claim 6, Chang’s eccentric has two of the weights opposite one another (this is apparent in Fig. 7A above; labeled by the Examiner for clarity; in this instance, Chang’s eccentric includes  opposing monolithically formed weighted regions).
In regards to Claim 7, Chang’s weights opposite one another are at a distance A from each other (distance “A” labeled by the Examiner above for clarity) and are parallel to the drive axle (see the 112b rejection above; in this instance, it is apparent in Fig. 7A that Chang’s opposing weights have sidewalls that are parallel to the drive axle 102, as claimed)
In regards to Claim 8, Chang discloses the compressor according to Claim 5, but does not specifically disclose that the weight or weights are spherical.  However, it would have been an obvious matter of design choice to provide spherically shaped weights, since applicant has not disclosed that spherical weights solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the weight shapes taught in Chang.
In regards to Claim 9, Chang’s weight or weights are incorporated into the eccentric (Fig. 7A).
In regards to Claim 10, please refer to the 112(b) rejection above.  In this instance, Applicant’s use of the phrase “can be” renders the limitation following it merely optional, and thus, not further limiting.
Claim 11, Chang’s weight or weights are executed as one piece with the eccentric (see the 112b rejection above; in this instance, Fig. 7A shows the opposing weights being formed monolithically with the eccentric 104).
In regards to Claim 12, Chang as modified by Otten discloses a method for manufacturing a compressor according to claim 1 comprising the following steps: providing a balanced motor (101; Chang); providing a balanced drive unit and connection to the motor (104, 201, 202; Chang); determining the dynamic imbalance of a system consisting of motor and diaphragm pump unit, which contains the drive unit (Otten; col. 2, lines 27-40; “each individually cause a torque imbalance”); and generating an imbalance U1 and U2, dynamically and statically balancing themselves out (Otten; “cancel each other out”; col. 2, lines 31-40; col. 4, line 20 – col. 5, line 50; balancing grooves 33 & 35, as shown in Fig. 3, are first and second imbalances that cancel out one another to balance the overall assembly).
In regards to Claim 13, the generation of an imbalance is especially the insertion of at least one milled groove (33) on the armature of the motor (Fig. 3 of Otten), which compensates for the dynamic imbalance.
In regards to Claim 14, Otten discloses determining a residual imbalance on at least one compressor manufactured according to the method and considering the residual imbalance for setting the target value (see the 101 and 112b rejections above; col. 2, lines 22-40; col. 4, line 20 – col. 5, line 50; balancing grooves 33 & 35, as shown in Fig. 3, are first and second imbalances that cancel out one another to balance the overall assembly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also US 5,738,503 to Schmidt-Marloh, US 7,520,734 to Luedtke, and US 5,711,652, all of which disclose motor balancing techniques for a motor-pump unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC